Title: From George Washington to Thomas Mifflin, 21 December 1783
From: Washington, George
To: Mifflin, Thomas


                        
                            Sir
                            Annapolis 21st Decr 1783
                        
                        In my last dispatch to your Excellency, I had the honor to inform Congress that the American Troops had taken
                            possession of the City of New York, and had delivered it to the Government of the State; and that the British Troops had
                            retired to Staten and Long Islands. I had also the honor to inclose to you Sir Guy Carleton’s last letter, informing me of
                            his intention to take his final departure from the Continent, with the Troops under his Command, on the 4th of this Month.
                        As there was no longer a necessity for retaining so many Troops in service for the Posts at present in our
                            possession, and as the terms of service of the Men, were expiring so fast, that 1500 or 2000 would have been discharged by
                            June next, I thought it most consistent with the state of our public affairs, to lessen the expence as soon as possible,
                            and therefore gave directions to Major General Knox before I left New York, to reduce the whole of the Troops, to one
                            Batallion of Infantry of 500 Rank and file, and about 100 Artillery, and these to be of the Men who had the longest time
                            to serve.
                        To carry this arrangement into effect, and to collect and put into a state of preservation, the Ordnance and
                            other valuable Military Stores belonging to the United States, it was necessary there should be some Officer of Rank and
                            abilities, and as the latter business was in the particular line of General Knox, and none understood or could attend to
                            it so well, I directed that Officer to continue in command, untill the further pleasure of Congress should be made known
                            to him.
                        Among the Officers of the Army who have been obliged to retire at the conclusion of the War, are many who
                            from various motives are desirous of being arranged on any Peace Establishment that may take place, I take the liberty to
                            lay before Congress the several applications that have been made to me on the subject, and in addition to the testimony
                            which accompanies them, I can only add mine, that most of the Gentlemen, whose names are on the list, are personally known
                            to me as some of the best Officers who were in the Army.
                        Before I left the Northward; Brigr General Michl Jackson delivered me a Memorial which he requested me to lay
                            before Congress: but as, from some accident, it has been mislaid, I will take the liberty of mentioning the purpose of it
                            to that honorable Body.
                        This Officer in 1776 when Major of one of the Massachusets Regiments, received a Wound in one of his legs, at
                            the attack on Montresors Island, which ever since and still continues to be extremely painfull and inconvenient to him,
                            and totally incapacitates him from any Violent exercise. he has a large family and solicits some further provision. At the
                            time I promised to lay his Memorial before Congress, I gave him my opinion that it was not probable the subject would be
                            taken up partially, but that some general provision might be made for all under the same circumstances—A Petition of the
                            like nature has been shewn me from some wounded Officers of the Corps of Invalids.
                        Inclosed I have the honor to transmit your Excellency a Letter from General Wayne, with sundry papers
                            accompanying it—also a Letter from General McIntosh and one from General DuPortail in favor of Captain Castaing.
                        It having become necessary last Spring to send some Troops into West Chester County in the Sate of New York to
                            take possession of that part of it which the British had evacuated, and to support the Magistrates in re-establishing the
                            Civil Government of the State—Colonel Hull was sent on that service, and from the particular nature of it was put to much
                            additional expences, he has applied to me to be reimbursed, but altho’ I think his demand of 24 dollars per month during
                            five Months he was on that service just and reasonable. I could only recommend him to Congress, which I now take the
                            liberty of doing. With great respect—I have the honor to be Sir Your Excellency’s Most Obedient and most humble Servant
                        
                            Go: Washington
                        
                        
                            P.S. I must take the liberty to mention that Colonel Richard Butler, in case he cannot be employed on a
                                Peace Establishment would be glad to be appointed a Commissioner for Indian Affairs—from the knowledge I have of his
                                character I think him a proper person for that Employ and as such beg leave to recommend him to Congress.
                        

                     Enclosure
                                                
                            
                                 c.21 December 1783
                            
                            List of Officers who have signified to His Excellency General Washington, their desire to be placed on
                                the Peace Establishment.
                            
                                
                                    
                                    Colo. Richd Butler
                                    of
                                    Pensylvania
                                
                                
                                    
                                    Lt Colonel Harmar
                                    
                                    Do
                                
                                
                                    
                                    Lt Colo. Mentzers
                                    
                                    Do
                                
                                
                                    
                                    Lt Colo. Smith
                                    
                                    New York
                                
                                
                                    
                                    Lt Colo. Humphrys
                                    
                                    Connecticut
                                
                                
                                    
                                    Major Moore
                                    
                                    Pensylvania
                                
                                
                                    
                                    Major Hamtramek
                                    
                                    New York
                                
                                
                                    
                                    Capt. Fowler
                                    
                                    Do
                                
                                
                                    
                                    Capt. Vanderberg
                                    
                                    Do
                                
                                
                                    
                                    Capt. Bowen
                                    
                                    Pensylvania
                                
                                
                                    
                                    Capt. Zeigler
                                    
                                    Do
                                
                                
                                    
                                    Capt. McCully
                                    
                                    Do
                                
                                
                                    
                                    Capt. Armstrong
                                    
                                    Do
                                
                                
                                    
                                    Capt. Singleton
                                    
                                    Virginia
                                
                                
                                    
                                    Capt. Dyer
                                    
                                    Maryland
                                
                            


                        
                        
                    